Opinion filed August 23,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00036-CV
                                                    __________
 
                         TRACY
LOVELACE NIEMANN, Appellant
 
                                                             V.
 
                                RICKY
LYNN NIEMANN, Appellee

 
                                   On
Appeal from the 22nd District Court
 
                                                             Hays
County, Texas
 
                                                    Trial
Court Cause No. 10-1623
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            This
is an appeal from a final decree of divorce signed by the district court on
September 28, 2011.  Appellant, Tracy Lovelace Niemann, has filed a brief
in this court requesting that the decree be reversed and vacated and that the
cause be remanded to the district court for a de novo hearing.  Appellee, Ricky
Lynn Niemann, has filed in this court a “Notice of Non-Opposition for Remand to
the Trial Court for New Trial” in which he sets out the undisputed procedural
facts and states: “In light of the facts state[d] above, Appellee is unopposed
to this cause being remanded to the trial court for new trial.”  The record
supports the parties’ assertions that appellant properly and timely requested a
de novo hearing and that the district court failed to conduct a de novo hearing
as required by Section 201.015(f) of the Family Code.  See Tex. Fam. Code Ann. § 201.015 (West Supp.
2012).  The requirement that the referring court hold a de novo hearing is
mandatory, and harm is presumed when a de novo hearing is not held.  Att’y
Gen. of Tex. v. Orr, 989 S.W.2d 464, 468–69 (Tex. App.—Austin 1999, no pet.).
 In light of the record, the controlling law, and appellee’s “non-opposition,”
we reverse and remand.
The
judgment of the district court is reversed, and this cause is remanded to that court
for further proceedings.
 
                                                                                                PER
CURIAM
 
August 23, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.